                  Case 1:20-cv-00302-N/A Document 1                 Filed 09/17/20       Page 1 of 1

                                                                                                               FORM 4

                           UNITED STATES COURT OF INTERNATIONAL TRADE

______________________________________________________
                                                      )
                                                      )
TUMAC LUMBER CO., INC.; TUMAC COMMODITIES;            )
TUMAC COMMODITIES, INC.; TUMAC WOOD                   )
COMPONENTS; TUMAX LUMBER CO., INC.; and D.M.          )
HARLOR & ASSOCIATES                                   )
                                                      )
                                                      )
                              Plaintiff,              )
                                                      )
             v.                                       )
                                                      )                                   Court No. 20-00302
UNITED STATES OF AMERICA; OFFICE OF THE               )
UNITED STATES TRADE REPRESENTATIVE;                   )
ROBERT E. LIGHTHIZER, U.S. TRADE                      )
REPRESENTATIVE; U.S. CUSTOMS & BORDER                 )
PROTECTION; MARK A. MORGAN, U.S. CUSTOMS              )                                   SUMMONS
& BORDER PROTECTION ACTING COMMISSIONER               )
                                                      )
                              Defendants.             )
                                                      )
______________________________________________________)

 TO:     The Above-Named Defendants:

         You are hereby summoned and required to serve on plaintiffs’ attorneys, whose names and address are set out

 below, an answer to the complaint which is herewith served on you, within 60 days after service of this summons on

 you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief

 demanded in the complaint.


                                                         /s/ Mario Toscano
                                                        Clerk of the Court



/s/ Gregory S. McCue                                    STEPTOE & JOHNSON, LLP
Eric Emerson                                            1330 Connecticut Avenue, N.W.
Thomas J. Trendl                                        Washington, DC 20036
Gregory S. McCue                                        gmmcue@steptoe.com
                                                        Telephone: (202) 429-6421
September 18, 2020                                      Counsel to Tumac Lumber Co., Inc.; Tumac Commodities;
                                                        Tumac Commodities, Inc.; Tumac Wood Components;
                                                        Tumax Lumber Co., Inc.; and D.M. Harlor & Associates
